Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 17 August 1781
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                        
                            Sir
                            boston 17 august 1781
                        
                        I arrived here yesterday after fivety days passage from france—I have been so lucky as to answer the purpose
                            of my journey there—having with me the cloathing and equipment for the legion firelock and shoes for the foots men
                            exepted—I know that a large quantity of the first of thoses articles was Send to Congress—&
                            could not get the shoes at time to set of by the opertunity of the frigate we came in.
                        we convoyed two ships from france which were loaded with warly Stores for your exellency’s army—one of them a
                            brig. was dismasted of both its masts and being not in a condition to proceed on nor to be repared at
                            Sea—She was Send to Spain from where She was only three hundred miles distant—the other which is the largest Ship is Safe
                            arrived.
                        we were bound to philadelphia—but contrary winds forced us to make land at this port—the Capt. of our frigate
                            has Send the day of our arrival, an officer to mr de baras at new port—for have from him directions where to go—I expect
                            the orders will be for philadelphia—if that plan is not to much intercepted by the british Shipping—what persuad the most
                            that your exellency would rather have us to go there—is mr otis the agent for Congress who told us that should the Cargo
                            be delivered into his hands—he Could not with the most precise orders and the utmost exertions forward it to the army or
                            philadelphia before the midle of next winter by which lost of time some of the articles wanted
                            now would arrive perhaps when they should be no more wanted and the Carrying of them by land make Such an adition to their
                            first cost as to be rather hurtfull than of a great advantage—mr hancok the governor has been asked his advice on that
                            matter—and after telling us of the difficulty of the land Carriage was of opinion that the Captain trusted with the Care
                            of the Cargo should conduct himself by the directions of mr de baras.
                        Crl Laurence sett of from france eighteen or nineteen days before us and was bound for philadelphia—we heard
                            here nothing of his arrival.
                        as soon it is determine what is to be done—I shall take my way to head quarters supposing that the frigate
                            should not go to philadelphia—but if She was to go there immediatly I will go with her.
                        the king is paying the gretiest attention to the recommendation which your exellency had honored me with for
                            the marshal duc de biron has given me the cruce of st louis and looked upon my services under your
                            Command as if I had done the same and with the same rank in his own service.
                        I wishes it was in my power to show and to tell how I feel the great obligations I am under since this war to
                            your exellency—I dare say here that I can not give a better proof of my tankfullness and respect than in leaving again my
                            country—and chuse to continue in the one where general washington looking upon me as one of his most faithfull servant
                            will permit me to follow my military fortune under his Command.
                        I do not take the liberty to mantion here of the state of the legion—not knowing how it is—and being assured
                            that Congress will or has already done without difficulty keap their promisses to me—I have as much more confidence in
                            them, that every things on that head was done with the approbation of your exellency and your advice.
                        the marshal de biron had the honor to answer your letter I take the liberty to keap it by me—until I may have
                            the opportunity to deliver it my Self to your exellency. I am with the gretiest respect Your exellency’s the most humble
                            obedt Servant
                        
                            C. armand
                        
                    